Citation Nr: 1616295	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for non-alcoholic steatohepatitis with cirrhosis (claimed as fatty liver), to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served on active duty from September 1967 to September 1969, which included service in the Republic of Vietnam from October 1967 to March 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, inter alia, denied service connection for non-alcoholic steatohepatitis with cirrhosis.  

In March 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The appellant's current liver disability, diagnosed as non-alcoholic steatohepatitis with cirrhosis, is causally related to his service-connected type II diabetes mellitus.  



CONCLUSION OF LAW

The criteria for secondary service connection for non-alcoholic steatohepatitis with cirrhosis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The appellant seeks service connection for a liver disability on the basis that it is secondary to his service-connected diabetes mellitus.  After carefully reviewing the record, the Board finds that service connection is warranted.

As a preliminary matter, the Board notes that the record does not show, nor does the appellant contend, that service connection is warranted on a direct or presumptive basis.  Thus, the Board will not address those matters and will proceed directly to the secondary service connection issue.

As set forth above, secondary service connection requires evidence of (1) a current disability; (2) a service-connected disability; and (3) a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the clinical evidence of record clearly reflects that the appellant has a current liver disability, diagnosed as non-alcoholic steatohepatitis with cirrhosis.  In addition, service connection is in effect for type II diabetes mellitus associated with herbicide exposure.  Thus, the crux of this case is whether the Veteran' current liver disability is caused or aggravated by his service-connected disability.

There is conflicting evidence with respect to whether the appellant's current liver disability is related to his service-connected type II diabetes mellitus.  

The record in this case includes a January 2013 statement from the appellant, a physician, who explained that there is a link between diabetes mellitus and fatty liver disease.  He noted that diabetics have a higher incidence of non-alcoholic fatty liver disease (otherwise known as non-alcoholic steatohepatitis (NASH)) which can lead to hepatic fibrosis.  In support of his statement, the appellant included a medical article indicating that diabetic patients had an increased prevalence and severity of non-alcoholic fatty liver disease.  

The record also includes the report of a March 2013 VA medical examination in which the examining VA physician noted that the appellant had been diagnosed as having diabetes mellitus in 1976 and non-alcoholic steatohepatitis in 1979.  After examining the appellant and reviewing the record, the examiner indicated that it was her opinion that the appellant's current liver disability, non-alcoholic steatohepatitis with cirrhosis, is less likely than not proximately due to or the result of his service-connected diabetes mellitus.  She explained that the appellant had at least two risk factors for NASH, including obesity as well as his diabetes mellitus.  She noted that the medical literature, however, indicated that obesity was a stronger risk factor for NASH than diabetes.  Therefore, she concluded that it is less likely as not that the appellant's NASH is secondary to his diabetes.  Furthermore, the examiner noted that, in attempting to determine if there was a correlation between the appellant's weight and his NASH, she had reviewed laboratory test results performed between 2009 and 2013 which showed that his liver tests (serum glutamic oxaloacetic transaminase (SGOT)) values directly correlated more consistently with his weight than to his glycohemoglobin (HbA1c) values.  She noted that, during this period of review, although the appellant's weight had increased, his glycohemoglobin values had decreased, making it less likely than not that his diabetes aggravated his NASH. 

Finally, the record contains a transcript of the March 2013 Board hearing at which the appellant confirmed through his testimony that he was first diagnosed as having diabetes mellitus in 1974and later diagnosed as having a fatty liver in approximately 1978.  The appellant testified that his fatty liver disability had progressed to cirrhosis approximately five or six years earlier.  He further testified that he had reviewed the opinion of the March 2013 VA examiner, but noted that it had not been based on a factually accurate premise with respect to his weight.  Rather, the appellant testified that, although he had been obese during the period in which the examiner had reviewed the laboratory testing, he had not been considered overweight at the time of his diagnosis of diabetes mellitus or NASH.  In fact, the appellant testified that he had not been considered overweight until about 15 to 20 years earlier.  As such, any weight gain or obesity occurred well after he had already developed his liver disability, which removed the possibility that obesity was a risk factor for the development that condition.  The appellant testified that he was familiar with this area of medicine, both as a result of his experience as a family physician as well as the research that he had conducted.  The appellant testified that, but for diabetes, he had not had any other risk factors for NASH at the time of the diagnosis.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  These factors are (1) the opinion is based upon sufficient facts or data.  In other words, the medical professional should be informed of sufficient facts upon which to base an opinion relevant to the problem at hand; (2) the opinion is the product of reliable principles and methods; and (3) the expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

After carefully considering the conflicting medical opinions in light of these factors, the Board finds that the Veteran is entitled to service connection.  The Board acknowledges that both the March 2013 VA examiner and the appellant are physicians with the expertise necessary to opine on the matter at issue in this case.  Both physicians apparently agree that NASH can be causally related to diabetes mellitus.  The opinions diverge, however, in that the VA examiner indicates that the appellant's liver disability is more likely due to obesity, a stronger risk factor for the development of liver disease, than to his diabetes.  

The VA examiner's review of the record, however, was limited by the available clinical evidence.  In that regard, but for the appellant's service treatment records, which are negative for notations of excess weight or obesity, the earliest contemporaneous clinical records available are dated in 2009.  There are no clinical records contemporaneous to the date of diagnosis of the appellant's liver condition to document the presence of excess weight or obesity at that time.  Thus, the examiner appears to have presumed the appellant was obese at the time of the diagnosis.  The appellant, however, has credibly testified that he was not obese until years after his diagnosis, thereby removing that as a risk factor.  Thus, absent other identified risk factors present at that time, the liver disability appears to be due to his diabetes mellitus.  

As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  In other words, in weighing all of the evidence of record, the Board concludes that that the appellant's current liver disability is secondary to his service-connected diabetes mellitus.  


ORDER

Entitlement to non-alcoholic steatohepatitis with cirrhosis is granted.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


